DETAILED ACTION
Claims 1-3 and 5-21 are pending. Claims dated 08/17/2022 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the rejections to the claims under 35 U.S.C. § 103:
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Specifically, the thrust of Applicant’s arguments pertains to limitations that were not present in the claims examined in the non-final rejection dated 05/12/2022, and these limitations are therefore subject to further search and/or consideration. After further search and consideration, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/14/2022 and 08/17/2022 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 11, 13-14, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Giorgio et al. (US 20210131823 A1), in view of Yadmellat et al. (US 20210064040 A1), in view of Johnson et al. (US 10553117 B1), and herein after will be referred to as Giorgio, Yadmellat, and Johnson respectively.

Regarding claim 1, Giorgio teaches a system comprising ([0039] vehicle V equipped with sensors…a drive assistance system 100):
two or more sensors ([0039] “a plurality of sensors”)
one or more processors ([0245] “a single processor”);
and a memory storing processor-executable instructions that (Fig. 8A memory 82), when executed by the one or more processors, 
cause the system to perform operations comprising: receiving first sensor data associated with a first sensor type associated with at least one of the two or more sensors ([0052] “receives the first dataset Y1 of sensor readings from a first sensor S1”); 
receiving second sensor data associated with a second sensor type associated with at least one of the two or more sensors ([0052] “receives the second dataset Y2 of sensor readings from a second sensor S2”); 
determining, based at least in part on the first sensor data, a first current occupancy map ([0052] “provides as output a first map G1”; [0108] “the first occupancy grid map G1 is the result of processing data from a visual sensor”)
determining, based at least in part on the second sensor data, a second current occupancy map ([0052] “provides as output a second map G2”; [0108] “the second grid map G2 is the result of processing data from LiDAR sensors”)
the first current occupancy map and the second current occupancy map indicate a first likelihood and a second likelihood that a portion of an environment is occupied at a current time ([0011] “each cell [of the occupancy grid map] may store a probability/likelihood value, e.g. the probability that a cell is occupied or not”); and
combining the first current occupancy map and the second current occupancy map into a data structure indicating whether the portion of the environment is occupied or unoccupied at the current time (([0112] “set of sensor occupancy grid maps G1, G2, Gi are “fused” together in the set FF of fused maps which includes at least one “fused” occupancy grid map”; [0123] “the fusion processing formula combines the data in the respective grid cells of respective sensor occupancy grid maps in the set of sensor occupancy grid maps G1, G2, Gi on the basis of a set of weighs”; [0071] cells indicate if portion of environment is “free, occupied, or unknown”)); 
and controlling an autonomous vehicle based at least in part on the data structure ([0045] “system which uses the decided map M to control the vehicle V”; [0039] map M is a single fused occupancy grid map of all the [fused] occupancy maps that have been produced by the different sensors).
Giorgio does not explicitly teach determining […] a first predicted occupancy map, the first predicted occupancy map comprising a discretized grid indicative of likelihoods that respective portions thereof are occupied; determining […] a second predicted occupancy map, the first predicted occupancy map and the second predicted occupancy map indicate a third likelihood and a fourth likelihood that the portion of the environment is occupied at a future time; and combining the first predicted occupancy map and the second predicted occupancy map into the data structure indicating whether the portion of the environment is occupied or unoccupied at the future time.
However, Yadmellat teaches determining […] a first predicted occupancy map, the first predicted occupancy map comprising a discretized grid indicative of likelihoods that respective portions thereof are occupied ([0088] FIG. 6C illustrates an example where a set of predicted OGMs Mt={Mt0, Mt1, Mt2} 410 are processed (e.g. filtered) by the OGM merger module 351 with weight maps 415 and area of interest maps 610 to generate a set of filtered predicted OGMs 670 a, 670 b, 670 c, which at each point in time t=t0, t1 or t2, takes into consideration where other moving objects 680 a, 680 b, 680 c might be.; 
determining […] a second predicted occupancy map, the first predicted occupancy map and the second predicted occupancy map indicate a third likelihood and a fourth likelihood that the portion of the environment is occupied at a future time ([0088] The filtered predicted OGMs 670 a, 670 b, 670 c are then processed to generate pre-summation predicted OGMs 675 a, 675 b, 675 c, which only show the moving object(s) that appear in a relevant weight region 640 at a point in time; [0004] Each OGM is generated based on sensor data received from the various different sensors included in or mounted on an autonomous vehicle; [0069] For example, to may represent the present time, t1 may represent a time that is one unit of time further into the future compared to t0 (e.g., t1 is one second into the future), t2 may represent a time that is two units of time further into the future compared to t0 (e.g. t2 is two seconds into the future), and so on)
and combining the first predicted occupancy map and the second predicted occupancy map into the data structure indicating whether the portion of the environment is occupied or unoccupied at the future time ([0089] Next, the pre-summation OGMs 675 a, 675 b, 675 c are processed in a summation operation to generate a final predicted 2D OGM 650, which is then sent to the trajectory generator module 360 to generate a final predictive trajectory 695; [0027] …[t]he single predicted OGM generated by combining the filtered predicted OGMs in the set of filtered OGMs).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Giorgio to incorporate the teachings of Yadmellat to include determining […] a first predicted occupancy map, the first predicted occupancy map comprising a discretized grid indicative of likelihoods that respective portions thereof are occupied; determining […] a second predicted occupancy map, the first predicted occupancy map and the second predicted occupancy map indicate a third likelihood and a fourth likelihood that the portion of the environment is occupied at a future time, because doing so takes “potential future movements of objects into consideration” (Yadmellat [0078]).
It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Giorgio to incorporate the teachings of Yadmellat to include combining the first predicted occupancy map and the second predicted occupancy map into the data structure indicating whether the portion of the environment is occupied or unoccupied at the future time because doing so “generates a trajectory based on the single predicted OGM” (Yadmellat [0016]).
Giorgio also teaches: wherein at least one of combining the first current occupancy map and the second current occupancy map or combining the first predicted occupancy map and the second predicted occupancy map comprises associating a first portion of the data structure as indicating the first portion is occupied based at least in part on determining that a confidence score meets or exceeds a 0071] Typically, if a probability value stored in a cell is: […] above a certain threshold value, e.g. p(gijk)>0.5, the cells classified with a second state label, e.g. “occupied”).
Giorgio, in view of Yadmellat does not explicitly teach that the threshold confidence is a dynamic threshold confidence (rather the threshold confidence is pre-specified as 0.5 as cited in Giorgio [0071]).
However, Johnson teaches a dynamic threshold confidence (col 10 ln.9-20: For example, in one approach, the occupancy module 230 defines the occupancy threshold according to a degree of certainty for asserting a lane as being occupied. As such, the occupancy threshold may be defined according to a level of certainty for which the ego vehicle 100 is assured the surrounding vehicle is located in a given lane. Thus, the occupancy module 230 compares the position probability with the occupancy threshold, and if the position probability satisfies (e.g., exceeds, is greater than, etc.) the occupancy threshold, then the occupancy module 230 generates an indication specifying the associated lane as being occupied; col 13 ln.32-39: It should be noted, that depending on a particular implementation the occupancy threshold may be varied. That is, in circumstances where, for example, sensor data is more precise, the driving environment is more simple (e.g., straightaway on a highway with consistent speeds and no traffic), and so on, then the occupancy threshold may be dynamically lowered according to the present circumstances).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the threshold confidence as taught by Giorgio to incorporate the teachings of Johnson to include the threshold confidence to be a dynamic threshold confidence, because doing so “accounts for present circumstances, such as when sensor data is more precise and/or the driving environment is more simple” (Johnson col 13 ln.32-39).

Regarding claim 5, Giorgio, as modified, teaches the system of claim 1.Giorgio also teaches, wherein: the first current occupancy map comprises a first confidence score associated with the portion of the environment, the first confidence score indicating a first likelihood that the portion is occupied ([0011] “each cell may store a probability/likelihood value”); 
the second current occupancy map comprises a second confidence score associated with the portion of the environment, the second confidence score indicating a second likelihood that the portion is occupied ([0011] “each cell may store a probability/likelihood value”); 
and combining the first current occupancy map and the second current occupancy map into the data structure is based at least in part on at least one of the first confidence score, the second confidence score, the first sensor type, or the second sensor type ([0123] “the fusion processing formula combines the data in the respective grid cells of respective sensor occupancy grid maps in the set of sensor occupancy grid maps G1, G2, Gi on the basis of a set of weighs Wk, e.g. Wk=[wk,1, wk,2, wk,i], indicative of a respective level of confidence in the accuracy of the respective sensor readings Y1, Y2, Yi.”).

Regarding claim 7, Giorgio teaches a method comprising: receiving first sensor data associated with a first sensor type ([0052] “receives the first dataset Y1 of sensor readings from a first sensor S1”);
receiving second sensor data associated with a second sensor type ([0052] “receives the second dataset Y2 of sensor readings from a second sensor S2”);
Giorgio does not explicitly teach determining, based at least in part on the first sensor data, a first occupancy map wherein the first occupancy map indicates whether a portion of an environment surrounding an autonomous vehicle is occupied or unoccupied at a future time; determining, based at least in part on the second sensor data, a second occupancy map, wherein the second occupancy map indicates whether the portion is occupied or unoccupied at the future time; combining the first occupancy map and the second occupancy map into a data structure based at least in part on the first occupancy map and the second occupancy map, wherein the data structure indicates whether the portion of the environment is occupied or unoccupied at the future time; and controlling the autonomous vehicle based at least in part on the data structure.
However, Yadmellat teaches determining […] a first occupancy map wherein the first occupancy map indicates whether a portion of an environment surrounding an autonomous vehicle is occupied or unoccupied at a future time ([0088] FIG. 6C illustrates an example where a set of predicted OGMs Mt={Mt0, Mt1, Mt2} 410 are processed (e.g. filtered) by the OGM merger module 351 with weight maps 415 and area of interest maps 610 to generate a set of filtered predicted OGMs 670 a, 670 b, 670 c, which at each point in time t=t0, t1 or t2, takes into consideration where other moving objects 680 a, 680 b, 680 c might be; [0063] based on sensor data from the radar, LIDAR, and camera units); 
determining […] a second occupancy map, wherein the second occupancy map indicates whether the portion is occupied or unoccupied at the future time ([0088] The filtered predicted OGMs 670 a, 670 b, 670 c are then processed to generate pre-summation predicted OGMs 675 a, 675 b, 675 c, which only show the moving object(s) that appear in a relevant weight region 640 at a point in time; [0004] Each OGM is generated based on sensor data received from the various different sensors included in or mounted on an autonomous vehicle; [0069] For example, to may represent the present time, t1 may represent a time that is one unit of time further into the future compared to t0 (e.g., t1 is one second into the future), t2 may represent a time that is two units of time further into the future compared to t0 (e.g. t2 is two seconds into the future), and so on)
and combining the first occupancy map and the second occupancy map into a data structure based at least in part on the first occupancy map and the second occupancy map, wherein the data structure indicates whether the portion of the environment is occupied or unoccupied at the future time ([0089] Next, the pre-summation OGMs 675 a, 675 b, 675 c are processed in a summation operation to generate a final predicted 2D OGM 650, which is then sent to the trajectory generator module 360 to generate a final predictive trajectory 695; [0027] …[t]he single predicted OGM generated by combining the filtered predicted OGMs in the set of filtered OGMs);
and controlling the autonomous vehicle based at least in part on the data structure ([0089] generate a final predicted 2D OGM 650, which is then sent to the trajectory generator module 360 to generate a final predictive trajectory 695).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Giorgio to incorporate the teachings of Yadmellat to include determining, based at least in part on the first sensor data, a first occupancy map wherein the first occupancy map indicates whether a portion of an environment surrounding an autonomous vehicle is occupied or unoccupied at a future time; determining, based at least in part on the second sensor data, a second occupancy map, wherein the second occupancy map indicates whether the portion is occupied or unoccupied at the future time, because doing so takes “potential future movements of objects into consideration” (Yadmellat [0078]).
It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Giorgio to incorporate the teachings of Yadmellat to include combining the first occupancy map and the second occupancy map into the data structure indicating whether the portion of the environment is occupied or unoccupied at the future time because doing so “generates a trajectory based on the single predicted OGM” (Yadmellat [0016]).
Giorgio, in view of Yadmellat also teaches: wherein at least one of combining the first current occupancy map and the second current occupancy map or combining the first predicted occupancy map and the second predicted occupancy map comprises associating a first portion of the data structure as indicating the first portion is occupied based at least in part on determining that a confidence score meets or exceeds a Yadmellat [0069] One or more cells in each predicted OGM 410 a, 410 b, 410 c have a probability value Pi* above a pre-specified threshold (e.g. 50%). The one or more cells having the value Pi* then represent one or more geographical areas 460 a, 460 b, 460 c likely to be occupied at the respective timestamp tx).
Giorgio, in view of Yadmellat does not explicitly teach that the threshold confidence is a dynamic threshold confidence (rather the threshold confidence is pre-specified as 50% as cited in Yadmellat [0069]).
However, Johnson teaches a dynamic threshold confidence (col 10 ln.9-20: For example, in one approach, the occupancy module 230 defines the occupancy threshold according to a degree of certainty for asserting a lane as being occupied. As such, the occupancy threshold may be defined according to a level of certainty for which the ego vehicle 100 is assured the surrounding vehicle is located in a given lane. Thus, the occupancy module 230 compares the position probability with the occupancy threshold, and if the position probability satisfies (e.g., exceeds, is greater than, etc.) the occupancy threshold, then the occupancy module 230 generates an indication specifying the associated lane as being occupied; col 13 ln.32-39: It should be noted, that depending on a particular implementation the occupancy threshold may be varied. That is, in circumstances where, for example, sensor data is more precise, the driving environment is more simple (e.g., straightaway on a highway with consistent speeds and no traffic), and so on, then the occupancy threshold may be dynamically lowered according to the present circumstances.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the threshold confidence as taught by Giorgio, in view of Yadmellat to incorporate the teachings of Johnson to include the threshold confidence to be a dynamic threshold confidence, because doing so “accounts for present circumstances, such as when sensor data is more precise and/or the driving environment is more simple” (Johnson col 13 ln.32-39).

Regarding claim 11, Giorgio, as modified, teaches the method of claim 7.Giorgio does not explicitly teach, wherein: the first occupancy map comprises a first confidence score associated with the portion of the environment, the first confidence score indicating a first likelihood that the portion is occupied; the second occupancy map comprises a second confidence score associated with the portion of the environment, the second confidence score indicating a second likelihood that the portion is occupied; and aggregating the first occupancy map and the second occupancy map into the data structure comprises associating a first portion of the first occupancy map as indicating the portion is occupied based at least in part on determining that the first confidence score meets or exceeds a threshold confidence.
However, Yadmellat also teaches, wherein: the first occupancy map comprises a first confidence score associated with the portion of the environment, the first confidence score indicating a first likelihood that the portion is occupied; the second occupancy map comprises a second confidence score associated with the portion of the environment, the second confidence score indicating a second likelihood that the portion is occupied ([0005] Therefore, the value contained in each cell is a value, typically between 0 and 1, that corresponds to how likely the cell is occupied by an object);
and aggregating the first occupancy map and the second occupancy map into the data structure comprises associating a first portion of the first occupancy map as indicating the portion is occupied based at least in part on determining that the first confidence score meets or exceeds a threshold confidence ([0069] One or more cells in each predicted OGM 410 a, 410 b, 410 c have a probability value Pi* above a pre-specified threshold (e.g. 50%). The one or more cells having the value Pi* then represent one or more geographical areas 460 a, 460 b, 460 c likely to be occupied at the respective timestamp tx).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Giorgio to incorporate the teachings of Yadmellat to include wherein: the first occupancy map comprises a first confidence score associated with the portion of the environment, the first confidence score indicating a first likelihood that the portion is occupied; the second occupancy map comprises a second confidence score associated with the portion of the environment, the second confidence score indicating a second likelihood that the portion is occupied; and aggregating the first occupancy map and the second occupancy map into the data structure comprises associating a first portion of the first occupancy map as indicating the portion is occupied based at least in part on determining that the first confidence score meets or exceeds a threshold confidence, because doing so can “represent the physical environment in which the vehicle 100 is operating at a particular point in time” (Yadmellat [0069]).

Regarding claim 13, Giorgio, as modified, teaches the method of claim 7.
Giorgio, as modified, also teaches wherein: the first sensor data and the second sensor data comprises current sensor data and previous sensor data (Giorgio [0079] Temporal fusion processing 30 i refers to aggregating the information received in sensor readings, e.g. readings Yi,k taken from the i-th source Si at time k are aggregated with readings Yi,k-1 from the i-th source Si at a previous time k-1); 
and the first occupancy map comprises at least a current occupancy map associated with a current time (Giorgio [0112] set of sensor occupancy grid maps G1, G2, Gi are “fused” together in the set FF of fused maps which includes at least one “fused” occupancy grid map))
and a predicted occupancy map associated with a future time (Yadmellat [0089] Next, the pre-summation OGMs 675 a, 675 b, 675 c are processed in a summation operation to generate a final predicted 2D OGM 650, which is then sent to the trajectory generator module 360 to generate a final predictive trajectory 695; Yadmellat [0027] …[t]he single predicted OGM generated by combining the filtered predicted OGMs in the set of filtered OGMs).

Regarding claim 14, Giorgio teaches a non-transitory computer-readable medium storing processor-executable instructions ([0020] computer program product; see Giorgio claim 17) that, when executed by one or more processors, 
cause the one or more processors to perform operations comprising: receiving first sensor data from one or more first sensors associated with a vehicle, the one or more first sensors being a first sensor type ([0052] “receives the first dataset Y1 of sensor readings from a first sensor S1”); 
receiving second sensor data from one or more second sensors associated with the vehicle, the one or more second sensors being a second sensor type; ([0052] “receives the second dataset Y2 of sensor readings from a second sensor S2”); 
Giorgio does not explicitly teach determining, based at least in part on the first sensor data, a first occupancy map wherein the first occupancy map indicates whether a portion of an environment surrounding an autonomous vehicle is occupied or unoccupied at a future time; determining, based at least in part on the second sensor data, a second occupancy map, wherein the second occupancy map indicates whether the portion is occupied or unoccupied at the future time; aggregating the first occupancy map and the second occupancy map into a data structure based at least in part on the first occupancy map and the second occupancy map, wherein the data structure indicates whether the portion of the environment is occupied or unoccupied at the future time; and controlling the autonomous vehicle based at least in part on the data structure.
However, Yadmellat teaches determining […] a first occupancy map wherein the first occupancy map indicates whether a portion of an environment surrounding an autonomous vehicle is occupied or unoccupied at a future time ([0088] FIG. 6C illustrates an example where a set of predicted OGMs Mt={Mt0, Mt1, Mt2} 410 are processed (e.g. filtered) by the OGM merger module 351 with weight maps 415 and area of interest maps 610 to generate a set of filtered predicted OGMs 670 a, 670 b, 670 c, which at each point in time t=t0, t1 or t2, takes into consideration where other moving objects 680 a, 680 b, 680 c might be; [0063] based on sensor data from the radar, LIDAR, and camera units); 
determining […] a second occupancy map, wherein the second occupancy map indicates whether the portion is occupied or unoccupied at the future time ([0088] The filtered predicted OGMs 670 a, 670 b, 670 c are then processed to generate pre-summation predicted OGMs 675 a, 675 b, 675 c, which only show the moving object(s) that appear in a relevant weight region 640 at a point in time; [0004] Each OGM is generated based on sensor data received from the various different sensors included in or mounted on an autonomous vehicle; [0069] For example, to may represent the present time, t1 may represent a time that is one unit of time further into the future compared to t0 (e.g., t1 is one second into the future), t2 may represent a time that is two units of time further into the future compared to t0 (e.g. t2 is two seconds into the future), and so on)
and aggregating the first occupancy map and the second occupancy map into a data structure based at least in part on the first occupancy map and the second occupancy map, wherein the data structure indicates whether the portion of the environment is occupied or unoccupied at the future time ([0089] Next, the pre-summation OGMs 675 a, 675 b, 675 c are processed in a summation operation to generate a final predicted 2D OGM 650, which is then sent to the trajectory generator module 360 to generate a final predictive trajectory 695; [0027] …[t]he single predicted OGM generated by combining the filtered predicted OGMs in the set of filtered OGMs);
and controlling the vehicle based at least in part on the data structure ([0089] generate a final predicted 2D OGM 650, which is then sent to the trajectory generator module 360 to generate a final predictive trajectory 695).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Giorgio to incorporate the teachings of Yadmellat to include determining, based at least in part on the first sensor data, a first occupancy map wherein the first occupancy map indicates whether a portion of an environment surrounding an autonomous vehicle is occupied or unoccupied at a future time; determining, based at least in part on the second sensor data, a second occupancy map, wherein the second occupancy map indicates whether the portion is occupied or unoccupied at the future time, because doing so takes “potential future movements of objects into consideration” (Yadmellat [0078]).
It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Giorgio to incorporate the teachings of Yadmellat to include aggregating the first occupancy map and the second occupancy map into the data structure indicating whether the portion of the environment is occupied or unoccupied at the future time because doing so “generates a trajectory based on the single predicted OGM” (Yadmellat [0016]).
Giorgio, in view of Yadmellat also teaches: wherein at least one of combining the first current occupancy map and the second current occupancy map or combining the first predicted occupancy map and the second predicted occupancy map comprises associating a first portion of the data structure as indicating the first portion is occupied based at least in part on determining that a confidence score meets or exceeds a Yadmellat [0069] One or more cells in each predicted OGM 410 a, 410 b, 410 c have a probability value Pi* above a pre-specified threshold (e.g. 50%). The one or more cells having the value Pi* then represent one or more geographical areas 460 a, 460 b, 460 c likely to be occupied at the respective timestamp tx).
Giorgio, in view of Yadmellat does not explicitly teach that the threshold confidence is a dynamic threshold confidence (rather the threshold confidence is pre-specified as 50% as cited in Yadmellat [0069]).
However, Johnson teaches a dynamic threshold confidence (col 10 ln.9-20: For example, in one approach, the occupancy module 230 defines the occupancy threshold according to a degree of certainty for asserting a lane as being occupied. As such, the occupancy threshold may be defined according to a level of certainty for which the ego vehicle 100 is assured the surrounding vehicle is located in a given lane. Thus, the occupancy module 230 compares the position probability with the occupancy threshold, and if the position probability satisfies (e.g., exceeds, is greater than, etc.) the occupancy threshold, then the occupancy module 230 generates an indication specifying the associated lane as being occupied; col 13 ln.32-39: It should be noted, that depending on a particular implementation the occupancy threshold may be varied. That is, in circumstances where, for example, sensor data is more precise, the driving environment is more simple (e.g., straightaway on a highway with consistent speeds and no traffic), and so on, then the occupancy threshold may be dynamically lowered according to the present circumstances.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the threshold confidence as taught by Giorgio, in view of Yadmellat to incorporate the teachings of Johnson to include the threshold confidence to be a dynamic threshold confidence, because doing so “accounts for present circumstances, such as when sensor data is more precise and/or the driving environment is more simple” (Johnson col 13 ln.32-39).

Regarding claim 18, Giorgio, as modified, teaches the non-transitory computer-readable medium of claim 14.Giorgio does not explicitly teach, wherein: the first occupancy map comprises a first confidence score associated with the portion of the environment, the first confidence score indicating a first likelihood that the portion is occupied; the second occupancy map comprises a second confidence score associated with the portion of the environment, the second confidence score indicating a second likelihood that the portion is occupied; and aggregating the first occupancy map and the second occupancy map into the data structure comprises associating a first portion of the first occupancy map as indicating the portion is occupied based at least in part on determining that the first confidence score meets or exceeds a threshold confidence.
However, Yadmellat also teaches, wherein: the first occupancy map comprises a first confidence score associated with the portion of the environment, the first confidence score indicating a first likelihood that the portion is occupied; the second occupancy map comprises a second confidence score associated with the portion of the environment, the second confidence score indicating a second likelihood that the portion is occupied ([0005] Therefore, the value contained in each cell is a value, typically between 0 and 1, that corresponds to how likely the cell is occupied by an object);
and aggregating the first occupancy map and the second occupancy map into the data structure comprises associating a first portion of the first occupancy map as indicating the portion is occupied based at least in part on determining that the first confidence score meets or exceeds a threshold confidence ([0069] One or more cells in each predicted OGM 410 a, 410 b, 410 c have a probability value Pi* above a pre-specified threshold (e.g. 50%). The one or more cells having the value Pi* then represent one or more geographical areas 460 a, 460 b, 460 c likely to be occupied at the respective timestamp tx. ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Giorgio to incorporate the teachings of Yadmellat to include wherein: the first occupancy map comprises a first confidence score associated with the portion of the environment, the first confidence score indicating a first likelihood that the portion is occupied; the second occupancy map comprises a second confidence score associated with the portion of the environment, the second confidence score indicating a second likelihood that the portion is occupied; and aggregating the first occupancy map and the second occupancy map into the data structure comprises associating a first portion of the first occupancy map as indicating the portion is occupied based at least in part on determining that the first confidence score meets or exceeds a threshold confidence, because doing so can “represent the physical environment in which the vehicle 100 is operating at a particular point in time” (Yadmellat [0069]).

Regarding claim 20, Giorgio, as modified, teaches the non-transitory computer-readable medium of claim 14.
Giorgio, as modified, also teaches wherein: the first sensor data and the second sensor data comprises current sensor data and previous sensor data (Giorgio [0079] Temporal fusion processing 30 i refers to aggregating the information received in sensor readings, e.g. readings Yi,k taken from the i-th source Si at time k are aggregated with readings Yi,k-1 from the i-th source Si at a previous time k-1); 
and the first occupancy map comprises at least a current occupancy map associated with a current time (Giorgio [0112] set of sensor occupancy grid maps G1, G2, Gi are “fused” together in the set FF of fused maps which includes at least one “fused” occupancy grid map))
and a predicted occupancy map associated with a future time (Yadmellat [0089] Next, the pre-summation OGMs 675 a, 675 b, 675 c are processed in a summation operation to generate a final predicted 2D OGM 650, which is then sent to the trajectory generator module 360 to generate a final predictive trajectory 695; Yadmellat [0027] …[t]he single predicted OGM generated by combining the filtered predicted OGMs in the set of filtered OGMs).

Regarding claim 21, Giorgio, as modified, teaches the system of claim 1.
Giorgio, as modified, also teaches wherein the dynamic threshold confidence is based at least in part on at least one of a target false positive rate, a target false negative rate, or additional sensor data (Johnson col 13 ln.32-39: It should be noted, that depending on a particular implementation the occupancy threshold may be varied. That is, in circumstances where, for example, sensor data is more precise, the driving environment is more simple (e.g., straightaway on a highway with consistent speeds and no traffic), and so on, then the occupancy threshold may be dynamically lowered according to the present circumstances).
Under broadest reasonable interpretation, Examiner interprets the additional acquired information that “sensor data is more precise and driving environment is more simple” is “additional sensor data” as driving environment data is obtained from sensors – col. 16 ln.64-67 and col. 17 ln. 1-2: “in addition, the sensor system 120 can include one or more environment sensors 122 configured to acquire, and/or sense driving environment data. “Driving environment data” includes data or information about the external environment in which an autonomous vehicle is located or one or more portions thereof”.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the threshold confidence as taught by Giorgio, as modified, to incorporate the teachings of Johnson to include wherein the dynamic threshold confidence is based at least in part on at least one of a target false positive rate, a target false negative rate, or additional sensor data, because doing so “accounts for present circumstances, such as when sensor data is more precise and/or the driving environment is more simple” (Johnson col 13 ln.32-39).

Claims 2-3, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Giorgio, in view of Yadmellat, in view of Johnson, in further view of Lo et al. (US 20180345958 A1) and herein after will be referred to as Lo.

Regarding claim 2, Giorgio, as modified (see rejection of claim 1), teaches the system of claim 1. 
While Giorgio also teaches that the “presence of objects can be evaluated” [0190], Giorgio does not explicitly teach wherein the operations further comprise: determining, based at least in part on the data structure, at least one of a first position or a first velocity associated with at least a closest object.
Lo teaches determining, based at least in part on a data structure ([0041] occupancy grid 402), at least one of a first position or a first velocity associated with at least a closest object ([0041] The occupancy grid generator 310 uses this information to generate an occupancy grid 402, which represents the position and orientation of each laser obstacle point relative to a coordinate system representing the spatial environment of the vehicle).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the operations based on the data structure as taught by modified Giorgio to incorporate Lo to include determining, based at least in part on the data structure, at least one of a first position or a first velocity associated with at least a closest object, because doing so determines the locations of objects detected in the vicinity of the vehicle (Lo [0058]).
Giorgio, as modified, also teaches and receiving a trajectory (see rejection of claim 1 cited to Yadmellat [0089] final predictive trajectory 695; Yadmellat [0065] In particular, MoP Module 330 plans and outputs the selected trajectory T required to implement the behavior command B in view of the estimated vehicle state S).
Giorgio, as modified, also does not explicitly teach wherein controlling the autonomous vehicle further comprises determining, based at least in part on at least one of the first position or the first velocity and at least one of a second position or a second velocity associated with the autonomous vehicle to: control the autonomous vehicle to perform the trajectory, or control the autonomous vehicle to perform a contingent trajectory.
However, Lo teaches wherein controlling the autonomous vehicle further comprises determining, based at least in part on at least one of the first position or the first velocity (Fig. 7 object trajectory data 702; Fig. 4 laser data 401) and at least one of a second position or a second velocity associated with the autonomous vehicle (Fig. 7 vehicle movement data 704) to: control the autonomous vehicle to perform the trajectory, or control the autonomous vehicle to perform a contingent trajectory ([0026] [i]n response to determining a high confidence that a collision with an object will take place, a planning subsystem of the vehicle can automatically apply the vehicle's breaks or otherwise automatically change the vehicle's trajectory to prevent the collision between the object and the vehicle).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the operations as taught by modified Giorgio to incorporate the teachings of Lo to include wherein controlling the autonomous vehicle further comprises determining, based at least in part on at least one of the first position or the first velocity and at least one of a second position or a second velocity associated with the autonomous vehicle to: control the autonomous vehicle to perform the trajectory, or control the autonomous vehicle to perform a contingent trajectory, because doing so “prevents the collision between the object and the vehicle” (Lo [0026]).

Regarding claim 3, Giorgio, as modified, teaches the system of claim 2.
Giorgio does not explicitly teach wherein controlling the autonomous vehicle to perform a contingent trajectory is based at least in part on at least one of determining that the trajectory is within a threshold distance of at least one portion of the data structure indicated as being occupied or determining a sum of probabilities of portions of the data structure based at least in part on the trajectory.
However, Lo also teaches wherein controlling the autonomous vehicle to perform a contingent trajectory ([0026] [i]n response to determining a high confidence that a collision with an object will take place, a planning subsystem of the vehicle can automatically apply the vehicle's breaks or otherwise automatically change the vehicle's trajectory to prevent the collision between the object and the vehicle)
is based at least in part on at least one of determining that the trajectory is within a threshold distance of at least one portion of the data structure indicated as being occupied or determining a sum of probabilities of portions of the data structure based at least in part on the trajectory (Fig. 7 particle collision score; [0051] The collision detector 340 computes one or more confidence scores representing probabilities that any objects are on a trajectory that will collide with the vehicle. The prediction of a collision between a vehicle and an on object within a vicinity of the vehicle is depicted in detail in FIG. 7; [0070] In the equation above, the object collision score, PC, is computed as the sum of all weighted particle scores divided by the sum of all particle weights. To compute the sum of all weighted particle collision scores, the product of the particle weight, wt j and the particle collision score, δ(xt j), is multiplied for each particle sampled from within an object cluster (represented with the label j) and within each frame of the occupancy grid 512 (represented with the label t). To compute the sum of all particle weights, each particle weight, wt j, assigned to each particle sampled within an object cluster and within each frame of the occupancy grid 512 is summed; [0080] The collision detector 340 then applies the determined particle weights to the corresponding particle collision scores and combines the weighed particle collision scores to determine the predicted collision confidence.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Giorgio to incorporate the teachings of Lo to include wherein controlling the autonomous vehicle to perform a contingent trajectory is based at least in part on at least one of determining that the trajectory is within a threshold distance of at least one portion of the data structure indicated as being occupied or determining a sum of probabilities of portions of the data structure based at least in part on the trajectory, because doing so helps avoid collisions by determining “whether the predicted trajectories of object clusters included within the object trajectory data 308 will collide with the vehicle” (Lo [0051]).

Regarding claim 8, Giorgio, as modified (see rejection of claim 7), teaches the method of claim 7. 
While Giorgio also teaches that the “presence of objects can be evaluated” [0190], Giorgio does not explicitly teach determining, based at least in part on the data structure, at least one of a first position or a first velocity associated with at least a closest object.
Lo teaches determining, based at least in part on a data structure ([0041] occupancy grid 402), at least one of a first position or a first velocity associated with at least a closest object ([0041] The occupancy grid generator 310 uses this information to generate an occupancy grid 402, which represents the position and orientation of each laser obstacle point relative to a coordinate system representing the spatial environment of the vehicle).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the method as taught by modified Giorgio to incorporate Lo to include determining, based at least in part on the data structure, at least one of a first position or a first velocity associated with at least a closest object, because doing so determines the locations of objects detected in the vicinity of the vehicle (Lo [0058]).
Giorgio, as modified, also teaches and receiving a trajectory (see rejection of claim 1 cited to Yadmellat [0089] final predictive trajectory 695; Yadmellat [0065] In particular, MoP Module 330 plans and outputs the selected trajectory T required to implement the behavior command B in view of the estimated vehicle state S).
Giorgio, as modified, also does not explicitly teach wherein controlling the autonomous vehicle further comprises determining, based at least in part on at least one of the first position or the first velocity and at least one of a second position or a second velocity associated with the autonomous vehicle to: control the autonomous vehicle to perform the trajectory, or control the autonomous vehicle to perform a contingent trajectory.
However, Lo teaches wherein controlling the autonomous vehicle further comprises determining, based at least in part on at least one of the first position or the first velocity (Fig. 7 object trajectory data 702; Fig. 4 laser data 401) and at least one of a second position or a second velocity associated with the autonomous vehicle (Fig. 7 vehicle movement data 704) to: control the autonomous vehicle to perform the trajectory, or control the autonomous vehicle to perform a contingent trajectory ([0026] [i]n response to determining a high confidence that a collision with an object will take place, a planning subsystem of the vehicle can automatically apply the vehicle's breaks or otherwise automatically change the vehicle's trajectory to prevent the collision between the object and the vehicle).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the method as taught by modified Giorgio to incorporate the teachings of Lo to include wherein controlling the autonomous vehicle further comprises determining, based at least in part on at least one of the first position or the first velocity and at least one of a second position or a second velocity associated with the autonomous vehicle to: control the autonomous vehicle to perform the trajectory, or control the autonomous vehicle to perform a contingent trajectory, because doing so “prevents the collision between the object and the vehicle” (Lo [0026]).

Regarding claim 9, Giorgio, as modified, teaches the method of claim 8.
Giorgio does not explicitly teach wherein controlling the autonomous vehicle to perform a contingent trajectory is based at least in part on at least one of determining that the trajectory is within a threshold distance of at least one portion of the data structure indicated as being occupied or determining a sum of probabilities of portions of the data structure based at least in part on the trajectory.
However, Lo also teaches wherein controlling the autonomous vehicle to perform a contingent trajectory ([0026] [i]n response to determining a high confidence that a collision with an object will take place, a planning subsystem of the vehicle can automatically apply the vehicle's breaks or otherwise automatically change the vehicle's trajectory to prevent the collision between the object and the vehicle)
is based at least in part on at least one of determining that the trajectory is within a threshold distance of at least one portion of the data structure indicated as being occupied or determining a sum of probabilities of portions of the data structure based at least in part on the trajectory (Fig. 7 particle collision score; [0051] The collision detector 340 computes one or more confidence scores representing probabilities that any objects are on a trajectory that will collide with the vehicle. The prediction of a collision between a vehicle and an on object within a vicinity of the vehicle is depicted in detail in FIG. 7; [0070] In the equation above, the object collision score, PC, is computed as the sum of all weighted particle scores divided by the sum of all particle weights. To compute the sum of all weighted particle collision scores, the product of the particle weight, wt j and the particle collision score, δ(xt j), is multiplied for each particle sampled from within an object cluster (represented with the label j) and within each frame of the occupancy grid 512 (represented with the label t). To compute the sum of all particle weights, each particle weight, wt j, assigned to each particle sampled within an object cluster and within each frame of the occupancy grid 512 is summed; [0080] The collision detector 340 then applies the determined particle weights to the corresponding particle collision scores and combines the weighed particle collision scores to determine the predicted collision confidence.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Giorgio to incorporate the teachings of Lo to include wherein controlling the autonomous vehicle to perform a contingent trajectory is based at least in part on at least one of determining that the trajectory is within a threshold distance of at least one portion of the data structure indicated as being occupied or determining a sum of probabilities of portions of the data structure based at least in part on the trajectory, because doing so helps avoid collisions by determining “whether the predicted trajectories of object clusters included within the object trajectory data 308 will collide with the vehicle” (Lo [0051]).

Regarding claim 15, Giorgio, as modified (see rejection of claim 14), teaches the non-transitory computer-readable medium of claim 14. 
While Giorgio also teaches that the “presence of objects can be evaluated” [0190], Giorgio does not explicitly teach determining, based at least in part on the data structure, at least one of a first position or a first velocity associated with at least a closest object.
Lo teaches determining, based at least in part on a data structure ([0041] occupancy grid 402), at least one of a first position or a first velocity associated with at least a closest object ([0041] The occupancy grid generator 310 uses this information to generate an occupancy grid 402, which represents the position and orientation of each laser obstacle point relative to a coordinate system representing the spatial environment of the vehicle).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Giorgio to incorporate Lo to include determining, based at least in part on the data structure, at least one of a first position or a first velocity associated with at least a closest object, because doing so determines the locations of objects detected in the vicinity of the vehicle (Lo [0058]).
Giorgio, as modified, also teaches and receiving a trajectory (see rejection of claim 14 cited to Yadmellat [0089] final predictive trajectory 695; Yadmellat [0065] In particular, MoP Module 330 plans and outputs the selected trajectory T required to implement the behavior command B in view of the estimated vehicle state S).
Giorgio, as modified, also does not explicitly teach wherein controlling the vehicle further comprises determining, based at least in part on at least one of the first position or the first velocity and at least one of a second position or a second velocity associated with the vehicle to: control the vehicle to perform the trajectory, or control the vehicle to perform a contingent trajectory.
However, Lo teaches wherein controlling the vehicle further comprises determining, based at least in part on at least one of the first position or the first velocity (Fig. 7 object trajectory data 702; Fig. 4 laser data 401) and at least one of a second position or a second velocity associated with the vehicle (Fig. 7 vehicle movement data 704) to: control the vehicle to perform the trajectory, or control the vehicle to perform a contingent trajectory ([0026] [i]n response to determining a high confidence that a collision with an object will take place, a planning subsystem of the vehicle can automatically apply the vehicle's breaks or otherwise automatically change the vehicle's trajectory to prevent the collision between the object and the vehicle).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Giorgio to incorporate the teachings of Lo to include wherein controlling the vehicle further comprises determining, based at least in part on at least one of the first position or the first velocity and at least one of a second position or a second velocity associated with the vehicle to: control the vehicle to perform the trajectory, or control the vehicle to perform a contingent trajectory, because doing so “prevents the collision between the object and the vehicle” (Lo [0026]).

Regarding claim 16, Giorgio, as modified, teaches the non-transitory computer-readable medium of claim 15. 
Giorgio does not explicitly teach wherein controlling the vehicle to perform a contingent trajectory is based at least in part on at least one of determining that the trajectory is within a threshold distance of at least one portion of the data structure indicated as being occupied or determining a sum of probabilities of portions of the data structure based at least in part on the trajectory.
However, Lo also teaches wherein controlling the vehicle to perform a contingent trajectory ([0026] [i]n response to determining a high confidence that a collision with an object will take place, a planning subsystem of the vehicle can automatically apply the vehicle's breaks or otherwise automatically change the vehicle's trajectory to prevent the collision between the object and the vehicle)
is based at least in part on at least one of determining that the trajectory is within a threshold distance of at least one portion of the data structure indicated as being occupied or determining a sum of probabilities of portions of the data structure based at least in part on the trajectory (Fig. 7 particle collision score; [0051] The collision detector 340 computes one or more confidence scores representing probabilities that any objects are on a trajectory that will collide with the vehicle. The prediction of a collision between a vehicle and an on object within a vicinity of the vehicle is depicted in detail in FIG. 7; [0070] In the equation above, the object collision score, PC, is computed as the sum of all weighted particle scores divided by the sum of all particle weights. To compute the sum of all weighted particle collision scores, the product of the particle weight, wt j and the particle collision score, δ(xt j), is multiplied for each particle sampled from within an object cluster (represented with the label j) and within each frame of the occupancy grid 512 (represented with the label t). To compute the sum of all particle weights, each particle weight, wt j, assigned to each particle sampled within an object cluster and within each frame of the occupancy grid 512 is summed; [0080] The collision detector 340 then applies the determined particle weights to the corresponding particle collision scores and combines the weighed particle collision scores to determine the predicted collision confidence.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Giorgio to incorporate the teachings of Lo to include wherein controlling the vehicle to perform a contingent trajectory is based at least in part on at least one of determining that the trajectory is within a threshold distance of at least one portion of the data structure indicated as being occupied or determining a sum of probabilities of portions of the data structure based at least in part on the trajectory, because doing so helps avoid collisions by determining “whether the predicted trajectories of object clusters included within the object trajectory data 308 will collide with the vehicle” (Lo [0051]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Giorgio, in view of Yadmellat, in view of Johnson, in further view of Balazs (US 20200377108 A1), in further view of Murveit et al. (US 20210064890 A1) and herein after will be referred to as Balazs and Murveit respectively.

Regarding claim 10, Giorgio, as modified, teaches the method of claim 7.
Giorgio, as modified also teaches wherein: determining the first occupancy map comprises providing the first sensor data as input Yadmellat Fig. 3 first and second occupancy map generated in OGM Processor Module 350 based on inputs from sensor system 110 –radar, LIDAR, and camera units as described in [0063]).
Giorgio, as modified, does not explicitly teach determining the first occupancy map comprises providing the first sensor data as input to a first machine-learned (ML) model and receiving the first occupancy map as output from the first ML model; and determining the second occupancy map comprises providing the second sensor data as input to a second machine-learned (ML) model and receiving the second occupancy map as output from the second ML model.
However, Balazs teaches determining the first occupancy map comprises providing the first sensor data as input to a first machine-learned (ML) model and receiving a first occupancy map as output from the first ML model; and determining the second occupancy map comprises providing the second sensor data as input to a second machine-learned (ML) model and receiving a second occupancy map as output from the second ML model (Fig. 1C first sensor data 124 and second sensor data 126 inputted into inverse sensor model 130 and outputs first occupancy grid 132 and second occupancy grid 134 respectively; [0035] The ISM 130 may be specified for each sensor of the plurality of sensors. In other words, each ISM of a plurality of ISM may be assigned to a sensor of the plurality of sensors. The ISM 130 may be obtained for each sensor of the plurality of sensors using a neural network (e.g., a convolutional neural network, an auto-encoder neural network, or a combination of both). Each ISM of the plurality of ISM may be configured to generate an occupancy grid (e.g., from the input data 124 and 126); [0110] In Example 19, the subject matter of any one of Examples 1 to 18 can optionally include that a first inverse sensor model is applied to the data provided by the first sensor to provide the information about the occupancy of the first portion of the field of view of the first sensor, and that a second inverse sensor model is applied to the data provided by the second sensor to provide the information about the occupancy of the second portion of the field of view of the second sensor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the operations to generate the occupancy maps as taught by modified Giorgio to incorporate the teachings of Balazs to include determining the first occupancy map comprises providing the first sensor data as input to a first machine-learned (ML) model and receiving the first occupancy map as output from the first ML model; and determining the second occupancy map comprises providing the second sensor data as input to a second machine-learned (ML) model and receiving the second occupancy map as output from the second ML model, because doing so helps the system’s ability to work with insufficient sensor data, as the system is “capable of generating dense environmental information out of sparse input sensor data” (Balazs [0005]).
Giorgio, in view of Yadmellat, in further view of Balazs does not explicitly disclose that the outputted grids from the machine learning models indicate whether the portion is occupied or unoccupied at the future time. 
However, in the same field of endeavor, Murveit teaches a machine learned model outputting a grid indicating whether the portion is occupied or unoccupied at the future time ([0006] A network input including the sensor data is processed using a neural network to generate an occupancy prediction output for a region of the environment. The occupancy prediction output characterizes, for one or more future intervals of time after the current time point, a respective likelihood that the region of the environment will be occupied by an agent in the environment during the future interval of time.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the outputted grids using machine learning models as taught by Giorgio, in view of Yadmellat, in further view of Balazs to incorporate the teachings of Murveit to include the outputted grids from the machine learning models indicate whether the portion is occupied or unoccupied at the future time, because doing so allows effective prediction of “future occupancy of target regions even in the presence of agents beyond the range of the surveying sensors of the vehicle by learning to implicitly exploit a variety of cues present in the sensor data” (Murveit [0038]).

Claims 6, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Giorgio, in view of Yadmellat, in view of Johnson, in further view of Elmenreich (“Constructing Dependable Certainty Grids from Unreliable Sensor Data”) and herein after will be referred to as Elmenreich.

Regarding claim 6, Giorgio, as modified, teaches the system of claim 5.
Giorgio also teaches wherein the operations further comprise: associating a first portion of the first current occupancy map as indicating the portion is occupied based at least in part on determining that the first confidence score meets or exceeds a threshold confidence ([0071] if a probability value stored in a cell is above a certain threshold value, e.g. p(gijk)>0.5, the cells classified with a second state label, e.g. “occupied”); 
Giorgio, as modified does not explicitly teach: and wherein combining the first current occupancy map and the second current occupancy map into the data structure further comprises voting based at least in part on the first portion and at least one of a second portion associated with the second current occupancy map indicating that the portion is occupied or unoccupied.
However, Elmenreich teaches and wherein combining the first current occupancy map and the second current occupancy map into the data structure further comprises voting based at least in part on the first portion and at least one of a second portion associated with the second current occupancy map indicating that the portion is occupied or unoccupied (Fault-Tolerant Certainty Grid Approach p. 3 “Thus, each sensor produces its own grid independently of the other sensors. The concise world model is built by fusing all sensor grids.… If the measurement is lower or higher than all the other measurements, it is voted out by the median selection.”; Abstract: “The first algorithm named Fault-Tolerant Certainty Grid (FTCG) performs voting over multiple sensor readings.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the operations of combining the first occupancy map and the second current occupancy map as taught by modified Giorgio to incorporate the teachings of Elmenreich to include further comprising voting based at least in part on the first portion and at least one of a second portion associated with the second current occupancy map indicating that the portion is occupied or unoccupied, because doing so resolves conflicts between from the grids produced by each sensor.

Regarding claim 12, Giorgio, as modified, teaches the method of claim 11.
Giorgio, as modified does not explicitly teach: and wherein aggregating the first occupancy map and the second occupancy map into the data structure further comprises voting based at least in part on the first portion and at least one of a second portion associated with the second occupancy map indicating that the portion is occupied or unoccupied, the first sensor type, the second sensor type, or the confidence score.
However, Elmenreich teaches and wherein aggregating the first occupancy map and the second occupancy map into the data structure further comprises voting based at least in part on the first portion and at least one of a second portion associated with the second occupancy map indicating that the portion is occupied or unoccupied (Fault-Tolerant Certainty Grid Approach p. 3 “Thus, each sensor produces its own grid independently of the other sensors. The concise world model is built by fusing all sensor grids.… If the measurement is lower or higher than all the other measurements, it is voted out by the median selection.”; Abstract: “The first algorithm named Fault-Tolerant Certainty Grid (FTCG) performs voting over multiple sensor readings.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the operations of aggregating the first occupancy map and the second current occupancy map as taught by modified Giorgio to incorporate the teachings of Elmenreich to include and wherein aggregating the first occupancy map and the second occupancy map into the data structure further comprises voting based at least in part on the first portion and at least one of a second portion associated with the second occupancy map indicating that the portion is occupied or unoccupied, the first sensor type, the second sensor type, or the confidence score., because doing so resolves conflicts between from the grids produced by each sensor.

Regarding claim 19, Giorgio, as modified, teaches the non-transitory computer-readable medium of claim 18.
Giorgio, as modified does not explicitly teach: and wherein aggregating the first occupancy map and the second occupancy map into the data structure further comprises voting based at least in part on the first portion and at least one of a second portion associated with the second occupancy map indicating that the portion is occupied or unoccupied, the first sensor type, the second sensor type, or the confidence score.
However, Elmenreich teaches and wherein aggregating the first current occupancy map and the second current occupancy map into the data structure further comprises voting based at least in part on the first portion and at least one of a second portion associated with the second current occupancy map indicating that the portion is occupied or unoccupied (Fault-Tolerant Certainty Grid Approach p. 3 “Thus, each sensor produces its own grid independently of the other sensors. The concise world model is built by fusing all sensor grids.… If the measurement is lower or higher than all the other measurements, it is voted out by the median selection.”; Abstract: “The first algorithm named Fault-Tolerant Certainty Grid (FTCG) performs voting over multiple sensor readings.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the operations of aggregating the first occupancy map and the second occupancy map as taught by modified Giorgio to incorporate the teachings of Elmenreich to include and wherein aggregating the first occupancy map and the second occupancy map into the data structure further comprises voting based at least in part on the first portion and at least one of a second portion associated with the second occupancy map indicating that the portion is occupied or unoccupied, the first sensor type, the second sensor type, or the confidence score, because doing so resolves conflicts between from the grids produced by each sensor.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Giorgio, in view of Yadmellat, in view of Johnson, in view of Lo, in further view of Balazs, in further view of Murveit.

Regarding claim 17, Giorgio, as modified, teaches the non-transitory computer-readable medium of claim 16.
Giorgio, as modified also teaches wherein: determining the first occupancy map comprises providing the first sensor data as input Yadmellat Fig. 3 first and second occupancy map generated in OGM Processor Module 350 based on inputs from sensor system 110 –radar, LIDAR, and camera units as described in [0063]).
Giorgio, as modified, does not explicitly teach determining the first occupancy map comprises providing the first sensor data as input to a first machine-learned (ML) model and receiving the first occupancy map as output from the first ML model; and determining the second occupancy map comprises providing the second sensor data as input to a second machine-learned (ML) model and receiving the second occupancy map as output from the second ML model.
However, Balazs teaches determining the first occupancy map comprises providing the first sensor data as input to a first machine-learned (ML) model and receiving a first occupancy map as output from the first ML model; and determining the second occupancy map comprises providing the second sensor data as input to a second machine-learned (ML) model and receiving a second occupancy map as output from the second ML model (Fig. 1C first sensor data 124 and second sensor data 126 inputted into inverse sensor model 130 and outputs first occupancy grid 132 and second occupancy grid 134 respectively; [0035] The ISM 130 may be specified for each sensor of the plurality of sensors. In other words, each ISM of a plurality of ISM may be assigned to a sensor of the plurality of sensors. The ISM 130 may be obtained for each sensor of the plurality of sensors using a neural network (e.g., a convolutional neural network, an auto-encoder neural network, or a combination of both). Each ISM of the plurality of ISM may be configured to generate an occupancy grid (e.g., from the input data 124 and 126); [0110] In Example 19, the subject matter of any one of Examples 1 to 18 can optionally include that a first inverse sensor model is applied to the data provided by the first sensor to provide the information about the occupancy of the first portion of the field of view of the first sensor, and that a second inverse sensor model is applied to the data provided by the second sensor to provide the information about the occupancy of the second portion of the field of view of the second sensor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the operations to generate the occupancy maps as taught by modified Giorgio to incorporate the teachings of Balazs to include determining the first occupancy map comprises providing the first sensor data as input to a first machine-learned (ML) model and receiving the first occupancy map as output from the first ML model; and determining the second occupancy map comprises providing the second sensor data as input to a second machine-learned (ML) model and receiving the second occupancy map as output from the second ML model, because doing so helps the system’s ability to work with insufficient sensor data, as the system is “capable of generating dense environmental information out of sparse input sensor data” (Balazs [0005]).
Giorgio, in view of Yadmellat, in further view of Balazs does not explicitly disclose that the outputted grids from the machine learning models indicate whether the portion is occupied or unoccupied at the future time. 
However, in the same field of endeavor, Murveit teaches a machine learned model outputting a grid indicating whether the portion is occupied or unoccupied at the future time ([0006] A network input including the sensor data is processed using a neural network to generate an occupancy prediction output for a region of the environment. The occupancy prediction output characterizes, for one or more future intervals of time after the current time point, a respective likelihood that the region of the environment will be occupied by an agent in the environment during the future interval of time.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the outputted grids using machine learning models as taught by Giorgio, in view of Yadmellat, in further view of Balazs to incorporate the teachings of Murveit to include the outputted grids from the machine learning models indicate whether the portion is occupied or unoccupied at the future time, because doing so allows effective prediction of “future occupancy of target regions even in the presence of agents beyond the range of the surveying sensors of the vehicle by learning to implicitly exploit a variety of cues present in the sensor data” (Murveit [0038]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20210110193-A1: Green discloses a dynamic occupancy threshold in para. [0059] In one implementation, the system can dynamically select a confidence threshold for the occupancy classifier based on external signals, such as the time of day, day of the week, number of humans currently present within the work area, or any other signal accessible by the system. In one example, the system can decrease the confidence threshold for occupancy during peak working hours since the likelihood of occupancy is higher in the work area overall. Additionally or alternatively, during less busy times of day, such as outside of working hours, the system can increase the threshold for occupancy detection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVIN SEOL/Examiner, Art Unit 3662                  

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662